—Orders, Supreme Court, Bronx County (Judith Gische, J.), entered on or about February 25, 1999, September 9, 1999, December 6, 1999 and January 10, 2000 which, inter alia, denied plaintiffs request to delete that portion of the parties’ judgment of divorce providing for issuance of a qualified domestic relations order, and denied plaintiffs motions to impose sanctions for defendant mother’s alleged willful disobedience of court orders directing that plaintiff be provided with defendant’s home telephone number and with visitation with his daughter, unanimously affirmed, without costs.
Plaintiff has not established that the judgment of divorce inaccurately reflects the agreement of the parties and, accordingly, the IAS court properly denied his request to delete the qualified domestic relations order provision from the judgment of divorce.
The court’s decision to permit defendant to purge herself of contempt by affording make-up visitation was appropriate under all the circumstances (see, Matter of Moyer v Morris, 265 AD2d 222).
We have reviewed plaintiffs remaining claims and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Nardelli, Tom and Mazzarelli, JJ.